Exhibit 10.2

LOGO [g127382g94e75.jpg]

DIRECTOR COMPENSATION

 

All compensation values are in US $

  

Proposed

AFTER EMERGENCE

Board Service

  

Annual Cash Retainer

   $75,000

Board Meeting Fees

   $0

Annual Equity Grant

   $75,000

Chairman

   $150,000 (additional)

Audit Committee Service

  

Chair Retainer

   $25,000

Member Retainer

   $0

Meeting Fee

   $0

Other Committee Service

  

Chair retainer

   $15,000

Member Retainer

   $0

Meeting Fee

   $0

Total Direct Compensation Simulations

  

Typical Director

   $150,000

Typical Committee Chair

   $165,000

Typical Audit Committee Chair

   $175,000

Share Ownership guideline

  

1 X Annual Retainer within 3 years to be calculated at market value at time of
testing